J-A02017-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                    IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA


                       v.

QUINTON FERGUSON,

                            Appellant                 No. 1067 EDA 2015


         Appeal from the Judgment of Sentence entered April 1, 2015,
            in the Court of Common Pleas of Philadelphia County,
            Criminal Division, at No(s): CP-51-CR-0004379-2013.


BEFORE: OTT, RANSOM, and FITZGERALD,* JJ.

MEMORANDUM BY RANSOM, J.:                              FILED APRIL 18, 2017

        Appellant, Quinton Ferguson appeals from the judgment of sentence,

imposed April 1, 2015, following a jury trial resulting in his conviction of

voluntary manslaughter and two firearm violations.1 We affirm.

        The trial court summarized the pertinent facts as follows:

              Police Officer Todd Rose testified that in the early
           morning hours of December 2, 2012, when he was off-
           duty, he drove to the area of 52nd and Spruce Streets to
           get some food. Upon arriving at Medina’s Restaurant,
           Officer Rose proceeded to order his food when he heard
           loud voices, “a lot of ruckus and noise outside.”

              Officer Rose then went outside to say hello to the
           owner’s wife who was in a car parked outside the Sunoco
           Station on 52nd Street. He estimated that he was talking
____________________________________________


1
    18 Pa.C.S. §§ 2503, 6106, and 6105.



*Former Justice specially assigned to the Superior Court.
J-A02017-17


       to her for about 2 minutes when he observed a commotion
       at south 52nd Street, outside Medina’s and the Chinese
       Store, with about ten to fifteen people involved. Their cars
       were double-parked, and they were very loud. Noticing
       this activity, Officer Rose told the owner’s wife that it
       looked like there might be a shooting and suggested that
       she leave; she did.

          Officer Rose stated that after he saw one of the cars
       pull off, he thought the commotion was over and returned
       to Medina’s to see if his food was prepared. However,
       upon hearing more arguing outside, he went back to the
       doorway and saw that the vehicle had returned and the
       parties were arguing again.

          Officer Rose then observed some type of physical
       altercation start. He saw a male emerge from his left,
       produce a firearm, and run to give the firearm to another
       male, who was standing about ten feet away from him.
       The man who received the firearm then shot the individual
       standing outside; the decedent fell to the ground.
       Meanwhile, the shooter put the firearm into his waist area;
       after someone handed him his crutches, the shooter
       moved toward Spruce Street.

          The shooter [(later identified as Appellant)] was moving
       toward Officer Rose at a brisk pace; Officer Rose knocked
       him to the ground. Officer Rose then produced his service
       weapon in an attempt to hold [Appellant] on location until
       local police arrived.

           Initially, Officer Rose told [Appellant] that he was a
       police officer and instructed him to toss his gun. They
       argued back and forth for about four or five minutes at
       which point Officer Rose discharged his weapon one time
       in the air, away from [Appellant].

           After Officer Rose discharged the weapon, [Appellant]
       initially continued ignoring his instructions; however, upon
       reaching his firearm, [Appellant] complied and tossed it in
       the street.

          Officer Rose asked the owner’s wife to dial 911. Officer
       Rose estimated that he held [Appellant] for about four to
       five minutes, until the arrival of the police. The police
       arrested [Appellant] without incident.

                                  -2-
J-A02017-17


                                    ***

             Detective Theodore Hagan testified that he was
         assigned to investigate the shooting death of [the victim]
         and that as part of the investigation, he . . . retrieved a
         video from the China House on South 52nd Street.
         Detective Hagan acknowledged the presence of [Appellant]
         and [Appellant’s co-defendant, Daquan Young (“Young”)]
         in the courtroom.

            Detective Hagan commented on the video which was
         played for the benefit of the jury.          He identified
         [Appellant], [Young] and the [victim] on the video.

            Detective Hagan noted that he attempted to interview
         people in the neighborhood several times but that he
         never learned anyone’s true identity. Although he spoke
         with some members of the [victim’s] family, he did not
         speak with the driver of the car, which the [victim] was
         getting in and out of on the video.

Trial Court Opinion, 10/28/15, 7-10 (citations and footnotes omitted).

      Appellant chose to testify at trial with regard to his interactions with

the victim during the hours before and leading up to the shooting.       See

Notes of Testimony (“N.T.”), 06/24/2014, at 20-123.      He testified that on

the evening prior to the shooting, he and Young, as well as two others, went

to a video-game tournament at a nearby residence. Because there was a

cash prize, and Appellant was not sure who would be present, he decided to

take a gun with him. Once arriving at the tournament he discovered that

everyone was from the neighborhood, so Appellant decided to leave the gun

in the trunk of his friend’s car.

      After the group left the tournament, Appellant retrieved his gun, but

asked Young to carry it. According to Appellant, he was afraid to carry the



                                    -3-
J-A02017-17



gun while walking with crutches for fear he would drop it and the gun would

fire. They began to walk toward Appellant’s house but then stopped to get

some Chinese food. Appellant stated that the Chinese store was crowded.

At some point the visibly-intoxicated victim, whom Appellant had never seen

before in the neighborhood, told Appellant that he should pay for the victim’s

food order.     When Appellant stated that he would not do so, the victim

hurled threats at Appellant.      Appellant’s friend intervened, and another

person from the neighborhood attempted to escort the victim out of the

store.    At that point, Appellant left the Chinese store and started to wait

outside for his food.

         A second interaction with the victim occurred as Appellant was leaning

against a pole outside the store eating the food he had purchased.

According to Appellant, the victim continued to direct different threats at

him.      The victim eventually left the store area and walked up Delancey

Street.     After a while, however, Appellant saw a car coming from Spruce

Street and pulling up in front of the Chinese store area. Appellant noticed

the victim, whom he did not expect to return, get out of the car. Appellant

also noted that the man who got out of the driver’s seat was someone

named Reem, whom Appellant knew from the neighborhood.

         Although Appellant did not feel the need to leave the Chinese store

area after his first two interactions with the victim, he believed he should

pay attention to the victim’s actions, which were still animated. According to

Appellant, he decided to talk with Reem in an attempt to “de-escalate” the

                                      -4-
J-A02017-17



situation.   Appellant wanted Reem to know that he was the person the

victim earlier had a “beef” with on 52nd Street. Appellant testified that, he

wanted to make sure that he did not have to worry about future encounters

with the victim. Appellant never got Reem’s attention, however, and the car

left the scene.

      Appellant further testified that, as he was standing there, his brother

and his brother’s girlfriend rode by in a white car. The vehicle pulled over

near Delancey Street, and Appellant went up to the car to talk about the

tournament.       In the meantime, Young allegedly talked to someone named

“Karif” to relay a message to Reem.

      As Appellant returned to the Chinese store area, he saw Reem’s car

return to the scene. Reem got out of the car and walked over to another car

double parked in front of his, just in front of the Chinese Store. Reem and

Karif began to have a conversation.       The victim also exited the car and

approached the two men, but Reem pushed him back and the victim went

back into Reem’s car. After a while, Appellant called to Reem, who had re-

entered his car, and Reem told Appellant to “hold-up.”         According to

Appellant, he approached Reem’s vehicle so that he could “de-escalate” the

situation by talking directly to Reem. Almost immediately, the victim exited

the vehicle once again and approached Appellant.      Referring to the video

tape as it played, Appellant testified:

         A. Right now I’m backing up from [the victim] and he’s
            yelling things. He’s saying he’s going to put hands and
            feet on me right now. You thought I was playing. I’m

                                      -5-
J-A02017-17


           going to F you up. And then I’m still backing up away.
           I call Reem. Reem act like he wasn’t trying to get his
           company.     And I throw the crutches because [the
           victim] kept saying, I’m about to put hands and feet on
           you. I’m going to put hands and feet on you.” And I
           know that I wouldn’t be able to defend myself with
           crutches in my hand. Or I had a better chance of at
           least trying to block a punch with the crutches out of
           my hand. Then he swings. And my cousin swings on
           him to get him away from me. I fall to the ground.
           And as I’m getting up from the ground, he stopped and
           said, Now you know what it is now. You know what it is
           now.

        Q. What did you think that was?     What did you think he
           meant?

        A. In my mind, in the area I went, it means he’s going to
           get a gun.

        Q. And what does he do?

        A. When [the victim] goes to the car and the car stops
           ahead of him and he reaches in the car, that’s when I
           call [Young]. Because I’m going to think he’s about to
           get a gun. And I tell [Young], I told [him], I need it.
           And then [the victim] pointed at me and said, Hand me
           the twister. Hand me the twister. And [a woman
           standing by the passenger door is] screaming, No.
           Don’t give it to him, Reem. Don’t give it to him. And
           [the victim] is still reaching and saying, I’m going to
           blow your F-ing head off. And he’s reaching into the
           car. And when I see her pushing the gun down so
           Reem can’t – like trying to prevent Reem from giving
           [the victim] the gun, I seen him reach in the car and I
           shot him.

N.T. at 62-64.

     The   defense   presented no   other   testimony.   In rebuttal,   the

Commonwealth entered two stipulations; one regarding a prior incident in

which, when stopped, Appellant had a gun “attached” to his person, and the



                                    -6-
J-A02017-17



other consisting of expert testimony describing the safety features of the

gun that Appellant had used to shoot the victim.

       The jury acquitted Appellant of first-degree, third-degree murder, and

conspiracy, but convicted him of voluntary manslaughter and carrying a

firearm without a license.        That same day, the trial court found Appellant

guilty of an additional firearm violation.        On April 1, 2015, the court

sentenced him to an aggregate term of nine and one-half to nineteen years

of imprisonment, and a consecutive ten-year probationary term.2 Appellant

filed a timely appeal. Both Appellant and the trial court have complied with

Pa.R.A.P. 1925.

       Appellant raises the following issues:

          1. Was not the evidence insufficient to support the verdict
             of voluntary manslaughter where the Commonwealth
             failed to disprove beyond a reasonable doubt that
             [Appellant] was not acting in self-defense?

          2. Did not the trial court err as a matter of law and abuse
             its discretion in permitting the Commonwealth to
             introduce as purported “rebuttal”, evidence of a prior
             conviction that did not rebut [Appellant’s] statement
             that it was easier for him not to carry a weapon due to
             his disability and that was impermissible propensity
             evidence so prejudicial that it undermined his defense
             of self-defense?


____________________________________________


2
  The jury found Young guilty of the same charges. The trial court sentenced
him to an aggregate term of five to ten years of imprisonment, and a
consecutive seven-year probationary term.




                                           -7-
J-A02017-17


          3. Did not the trial court err as   a matter of law and abuse
             its discretion by denying         [Appellant’s] motion to
             preclude cross-examination       of his character witness,
             using a stale and unfairly        prejudicial prior juvenile
             adjudication?

Appellant’s Brief at 3.

      Appellant first challenges the sufficiency of the evidence supporting his

voluntary manslaughter conviction.      Initially, we set forth our standard of

review:

              The standard we apply in reviewing the sufficiency of
          the evidence is whether viewing all the evidence admitted
          at trial in the light most favorable to the verdict winner,
          there is sufficient evidence to enable a fact-finder to find
          every element of the crime beyond a reasonable doubt. In
          applying [the above] test, we may not weigh the evidence
          and substitute our judgment for the fact-finder.           In
          addition, we note that the facts and circumstances
          established by the Commonwealth need not preclude every
          possibility of innocence.       Any doubts regarding a
          defendant’s guilty may be resolved by the fact-finder
          unless the evidence is so weak and inconclusive that as a
          matter of law no probability of fact may be drawn from the
          combined circumstances. The Commonwealth may sustain
          its burden of proving every element of the crime beyond a
          reasonable doubt by means of wholly circumstantial
          evidence. Moreover, in applying the above test, the entire
          record must be evaluated and all evidence actually
          received must be considered. Finally, the [trier] of fact
          while passing upon the credibility of the witnesses and the
          weight of the evidence produced, is free to believe all, part
          or none of the evidence.

Commonwealth v. Hansley, 24 A.3d 410, 416 (Pa. Super. 2011) (citations
omitted).

      “In order to procure a verdict of voluntary manslaughter, the

Commonwealth has the burden of proving beyond a reasonable doubt that


                                      -8-
J-A02017-17



the homicide was not a justifiable act of self-defense.” Commonwealth v.

Smith, 710 A.2d 1218, 1220 (Pa. Super. 1998) (citation omitted). “A killing

which occurs because of a mistaken belief that facts of justification exist will

constitute voluntary manslaughter.”      Id.   The criminal statute provides, in

pertinent part”

         § 2503. Voluntary manslaughter

             (b) Unreasonable belief killing justifiable.—A
         person who intentionally or knowingly kills an individual
         commits voluntary manslaughter if at the time of the
         killing he believes the circumstances to be such that, if
         they existed, would justify the killing under Chapter 5 of
         this title (relating to general principles of justification), but
         his belief is unreasonable.

18 Pa.C.S. § 2503(b).        Stated differently, to obtain a conviction, the

Commonwealth has the burden of proving beyond a reasonable doubt that

the defendant killed the victim without justification based upon a mistaken,

unreasonable belief that the act was justified. Smith, supra.

      With regard to a claim of self-defense, this Court has recently

summarized the applicable presumptions and burden of proof as follows:

            The defendant has no burden to prove his self-defense
         claim. [Our] Supreme Court explained the evidentiary
         burden as follows:      While there is no burden on the
         defendant to prove the [self-defense] claim, before the
         defense is properly at issue at trial, there must be some
         evidence, from whatever source to justify a finding of self-
         defense. If there is any evidence that would support the
         claim, then the issue is properly before the fact finder.




                                       -9-
J-A02017-17



Commonwealth v. Smith, 97 A.3d 782, 787 (Pa. Super. 2014) (citations

omitted).

        If the defendant properly raises self-defense under Section
        505 of the Crimes Code, the burden is on the
        Commonwealth to prove beyond a reasonable doubt that
        the defendant’s act was not justifiable self-defense.

           The Commonwealth sustains this burden if it establishes
        at least one of the following: 1) the accused did not
        reasonably believe that he was in danger of death or
        serious bodily injury; or 2) the accused provoked or
        continue the use of force; or 3) the accused had the duty
        to retreat and the retreat was possible with complete
        safety.

           The Commonwealth must establish only one of these
        three elements beyond a reasonable doubt to insulate its
        case from a self-defense challenge to the evidence.

Id.

      “The Commonwealth can negate a self-defense claim if it proves the

defendant did not reasonably believe he was in imminent danger of death or

great bodily injury and it was necessary to use deadly force to save himself

from that danger. Id. (citing Commonwealth v. Sepulveda, 618 Pa. 262,

288-89, 55 A.3d 1108, 1124 (2012). Our Supreme Court has described the

requirement of “reasonableness” as follows:

        The requirement of reasonable belief encompasses two
        aspects, one subjective and one objective.          First the
        defendant must have acted out of an honest, bona fide
        belief that he was in imminent danger, which involves
        consideration of the defendant’s subjective state of mind.
        Second, the defendant’s belief the he needed to defend
        himself with deadly force, if it existed, must be reasonable
        in light of the facts as they appeared to the defendant, a
        consideration that involves an objective analysis.

                                   - 10 -
J-A02017-17



Commonwealth v. Mouzon, 617 Pa. 527, 551, 53 A.3d 738, 752 (2012).

In Smith, we further noted:

            As the Mouzon Court observed, the use of deadly force
        itself cannot be viewed in isolation with the victim as the
        sole physical aggressor and the defendant acting in
        responsive self-defense. This would be an incomplete and
        inaccurate view of the circumstances for self-defense
        purposes. To claim self-defense, the defendant must be
        free from fault in provoking or escalating the altercation
        that led to the offense, before the defendant can be
        excused from using deadly force.              Likewise, the
        Commonwealth can negate a self-defense claim by proving
        the defendant used more force that reasonably necessary
        to protect against death or serious bodily injury.

           When the defendant’s own testimony is the only
        evidence of self-defense, the Commonwealth must still
        disprove the asserted justification and cannot simply rely
        on the jury’s disbelief of the defendant’s testimony[.]

                                   ***

           A number of factors, including whether the [victim] was
        armed, any actual physical contact, size and strength
        disparities between the parties, prior dealings between the
        parties, threatening or menacing actions on the part of the
        [victim], and general circumstances surround the incident,
        are all relevant when determining the reasonableness of a
        defendant’s belief the that the use of deadly force was
        necessary to protect against death or serious bodily
        injuries. No single factor is dispositive. Furthermore, a
        physically larger person who grabs a smaller person does
        not automatically invite the smaller person to use deadly
        force in response.

Smith, 97 A.3d at 788 (citations omitted).

     The trial court concluded that the Commonwealth’s evidence when

properly viewed, Hansley, supra, established the elements of voluntary

manslaughter, and disproved Appellant’s claim of self-defense:

                                   - 11 -
J-A02017-17


            Here, [Appellant] admitted that he fired shots at the
        [victim] but said that he did so in self-defense because he
        believed that the [victim] was about to use deadly force
        against him. In the case sub judice, the question was
        whether, considering the available evidence, a reasonable
        person would have believed that he was in imminent
        danger of death or great bodily harm, which would have
        justified his act of self-defense.      In light of all the
        circumstances known to [Appellant], even if he actually
        believed that he needed to use deadly force to protect
        himself, his belief was unreasonable. By rendering its
        verdict of voluntary manslaughter, the jury demonstrated
        that it concluded that a reasonable person would not have
        had this belief.

           Although the [victim] was the initial aggressor and, in
        fact, seriously provoked [Appellant] – going from verbal
        abuse to physical abuse to asking the driver of the car to
        hand him a “twister” and reaching into the car as if to get
        a gun – [Appellant] acted under an unreasonable belief
        that these circumstances would have justified the use of
        deadly force against [the victim].

            This court finds that, in the heat of conflict, [Appellant]
        failed to evaluate the danger carefully and make precise
        judgments about exactly how much force was need to
        protect himself.      Furthermore, [Appellant] could have
        refrained from using deadly force by safely retreating and
        thereby removing himself from a dangerous situation;
        however, he failed to do so. Instead, he himself went up
        to the [victim] in the middle of a highly escalated situation
        thereby neglecting his duty to retreat.

           Upon considering the realities of the situation faced by
        [Appellant], the jury properly assessed that the
        Commonwealth proved beyond a reasonable doubt that
        [Appellant] did not believe that he was actually in danger
        of death or serious bodily injury to the extent that he
        needed to use deadly force in self-defense and that if
        [Appellant] did hold that belief, the belief was
        unreasonable.

Trial Court Opinion, 10/28/15, at 26-27.



                                    - 12 -
J-A02017-17



       Our review of the record supports the trial court’s conclusions. Here,

Commonwealth had no witnesses to the shooting. Thus, the only evidence it

could present was the surveillance video.            This Court has reviewed the

surveillance video tape from this incident, which has no audio, on several

occasions.     Although the shooting occurred quickly, arguably Appellant

introduced deadly force into what until that time was a physical altercation

when he emerged from the group of people on the street and approached

the victim.     See Smith, 710 A.2d at 1220 (holding that Commonwealth

negated a self-defense claim by proving the defendant used greater force

that was reasonably necessary to protect against death or serious bodily

injury). If so viewed by the jury, the Commonwealth disproved Appellant’s

claim of self-defense. Id. While Appellant testified that he interpreted the

victim’s alleged statements of “Now you know what it is now.              You know

what it is now,” as indicating he was going for a gun, it was up to the jury to

accept his testimony as reasonable, as well as Appellant’s further claim that

he saw the victim reaching for a gun.3             Clearly, it was within the jury’s

province to discredit Appellant’s version of the incident. Commonwealth v.

Bullock, 948 A.2d 818, 824 (Pa. Super. 2008). Thus, Appellant’s sufficiency

challenge fails.
____________________________________________


3
  Appellant contends that the trial court found as fact that the victim was
reaching for a gun. The jury was the finder of fact and it was exclusively in
their province to accept Appellant’s testimony.




                                          - 13 -
J-A02017-17



      In his next issue, Appellant claims that he was prejudiced by the trial

court’s permitting the Commonwealth to place certain stipulations on the

record during its rebuttal, because a prior gun incident was not relevant and

therefore merely introduced as propensity evidence. We disagree.

      As our Supreme Court has summarized:

            Appellate courts typically examine a trial court’s decision
        concerning the admissibility of evidence for abuse of
        discretion. An abuse of discretion may not be found merely
        because an appellate court might have reached a different
        conclusion,     but   requires    a    result   of    manifest
        unreasonableness, or partiality, prejudice, bias, or ill-will, or
        such lack of support so as to be clearly erroneous.
        Typically, all relevant evidence, i.e., evidence which tends
        to make the existence or non-existence of a material fact
        more or less probable, is admissible, subject to the
        prejudice/probative value weighing which attends all
        decisions upon admissibility.     See Pa.R.E. 401; Pa.R.E.
        402[.]

Commonwealth v. Dillon, 925 A.2d 131, 136-37 (Pa. 2007). In general,

evidence of uncharged crimes or prior bad acts is inadmissible to

demonstrate a defendant’s propensity to commit the crime charged.

Commonwealth v. Shull, 148 A.3d 820 (Pa. Super. 2016).

      In this case, the trial court explained why its decision to allow the

Commonwealth to introduce rebuttal evidence was neither error nor an

abuse of discretion:

            Here, in response to [Appellant’s] assertion that he did
         not want to carry a firearm on him the night of the
         shooting because of his lifelong disability requiring the use
         of crutches, the Commonwealth introduced evidence that
         on January 10, 2008, [Appellant] was arrested for a


                                     - 14 -
J-A02017-17


         firearm violation after a pedestrian investigation when the
         police recovered one black revolver, .38 special, loaded
         with six live rounds from [Appellant’s] person. Based on
         the officer’s recollection, he was not using crutches at the
         time he was arrested.

            In the case at bar, the evidence of [Appellant’s] prior
         gun possession was not introduced in order to show
         [Appellant’s] bad character or criminal propensity.
         Instead, it was introduced for a legitimate purpose of
         rebutting [Appellant’s] testimony that he did not want to
         carry a handgun on his person because of his disability.

             Furthermore, the court cautioned the jury not to infer
         [Appellant’s] guilty in this case on the evidence that in the
         past he carried a handgun on his person. This court
         explained to the jury that the evidence could be considered
         for one purpose only – to help the jury assess the
         credibility and weight of the testimony [Appellant] gave at
         trial.

            This court is satisfied that the probative value of this
         evidence outweighs its possible prejudicial effect and that
         the evidence of [Appellant’s] prior gun possession was
         therefore admissible.

Trial Court Opinion, 10/28/15, at 30.

      Once again, our review of the record supports the trial court’s

conclusions. As noted by the trial court, a limiting or cautionary instruction

“may ameliorate the prejudicial effect of the proffered evidence.” Id. at 29

(citing Commonwealth v. Tyson, 119 A.3d 353, 360 (Pa. Super. 2015). A

jury is presumed to follow the trial court’s instructions. Commonwealth v.

Faurelus, 147 A.3d 905 (Pa. Super. 2016). Thus, Appellant’s second claim

is meritless.

      Appellant presents his final issue as follows:




                                     - 15 -
J-A02017-17


            [Appellant] declined to present a witness to his
         reputation for non-violence due to the trial judge’s decision
         to permit the Commonwealth to cross-examine the
         character witness as to whether he was aware of a stale
         juvenile adjudication of [Appellant’s].           Reputation
         witnesses may only be cross-examined regarding a
         defendant’s specific instances of misconduct resulting in a
         conviction probative of the character trait in question. The
         proffered cross-examination material was a juvenile
         adjudication, not a conviction, as prescribed by Pa.R.E.
         405(a)(2). Also, the adjudication was too remote in time
         to be probative.     Its prejudicial effect outweighed its
         limited impeachment value.

Appellant’s Brief at 15.

      Before the parties’ opening arguments on the first day of trial, the trial

court inquired of defense counsel regarding their motion in limine regarding

the use of character testimony that the parties previously had discussed off

the record.   N.T., 6/24/14, at 136.    The trial court deferred ruling on the

motion and defense counsel agreed not to mention the reputation evidence

when opening to the jury. At the beginning of the third day of trial, the trial

court and the parties revisited Appellant’s motion.         After hearing the

arguments of the parties, the trial court denied Appellant’s motion.       See

N.T., 6/26/14, 4-8.

      Defense counsel then made the following statement:

         [DEFENSE COUNSEL]: So it would be clear for the
         record that we will not forego [sic] presenting this
         critical character testimony for peacefulness based
         on your – [ruling].

N.T., 6/26/14, at 9 (emphasis added).




                                    - 16 -
J-A02017-17



      Within its brief, Appellant does not explain the above statement.

Nevertheless, the defense did not call any character witnesses.

      “It is well-settled that the scope of cross-examination is a matter

within the trial court’s discretion and will not be disturbed absent an abuse

of that discretion.”   Commonwealth v. Kouma, 53 A.2d 760, 768 (Pa.

Super. 2012) (citation omitted).       When examining the admission or

exclusion of impeachment evidence in the context of character witnesses,

this Court has further noted:

         In a criminal case, the defendant may offer character
         witnesses to testify as to that defendant’s reputation in the
         community regarding a relevant character trait.          See
         Pa.R.E. 404(a)(1); 405(a). Of course, the Commonwealth
         may      attempt      to    impeach     those     witnesses.
         Commonwealth v. Hoover, [] 16 A.3d 1148, 1149 (Pa.
         Super. 2011) (citing Commonwealth v. Morgan, 559 Pa.
248, 739 A.2d 1033, 1035 (1999). “For example, when
         cross-examining character witnesses offered by the
         accused, the Commonwealth may test the witnesses’
         knowledge about specific instances of conduct of the
         accused where those instances are probative of the traits
         in question.” Hoover, 16 A.3d at 1149-50 (citing Pa.R.E.
         405(a)). However, the Commonwealth may not cross-
         examine a character witness about a defendant’s
         uncharged criminal allegations, Morgan, 739 A.2d at
         1035-36, or a defendant’s arrests that did not lead to
         convictions. Commonwealth v. Scott, 496 Pa. 188, 436
A.2d 607, 611-12 (1981).

Commonwealth v. Kuder, 62 A.3d 1038, 1057-58 (Pa. Super. 2013).

      The trial court found no merit to Appellant’s claim, concluding that the

juvenile adjudication could be used for impeachment purposes, and that it

was not stale:


                                    - 17 -
J-A02017-17


            In the present case, [Appellant] was adjudicated
         delinquent by admission of aggravated indecent assault, a
         felony of the second degree, on November 14, 2002. On
         November 29, 2002, [he] was committed to the
         Pennsylvania Clinical School where he remained until
         October 21, 2003; on December 3, 2003, Judge Reynolds
         committed [Appellant] to Benchmark School, another
         secure residential facility, where he remained until his
         discharge on January 11, 2005.            This Court finds,
         therefore, that Pa.R.E. 609(b), which limits the use of
         evidence after 10 years, is inapplicable to the case at bar.

            Here, the cross-examination of a witness attesting to
         [Appellant’s] reputation of non-violence would have
         brought to light [Appellant’s] prior juvenile record of being
         adjudicated for a crime of violence.            Such cross-
         examination would have been conducted not to prove
         [Appellant’s] bad character or criminal propensity but to
         impeach the credibility of [Appellant’s] witness attesting to
         his reputation for non-violence. The cross-examination
         would have allowed [for] testing the “accuracy and
         completeness” of the witness’s real knowledge of
         [Appellant’s] reputation.

Trial Court Opinion, 10/28/15, at 32-33 (citation omitted).

      We find that no error occurred.         Contrary to Appellant’s claim,

although the general rule is that a juvenile disposition or other adjudication

under the Juvenile Act “is not a conviction of crime,” such a disposition may

be “only be used against him” . . . in a criminal proceeding, if the child was

adjudicated delinquent for an offense, the evidence of which would be

admissible if committed by an adult.”        42 Pa.C.S. §§ 6354(a), (b)(4).

Clearly, if convicted as an adult, Appellant’s prior aggravated indecent

assault would be admissible to impeach evidence of his character for

peacefulness.   See Commonwealth v. Ross, 856 A.2d 93, 101-102 (Pa.



                                    - 18 -
J-A02017-17



Super. 2004) (explaining that cross-examination of a character witness may

include questions regarding a defendant’s prior convictions for crimes involve

the relevant character trait; the purpose of this type of impeachment is to

test the accuracy and completeness of the witness’s knowledge of the

defendant’s reputation).

          Moreover, while we agree with Appellant’s assertion that the ten-year

rule of Rule 609, which by its terms is limited to crimen falsi offenses, has

no application to his “dated” juvenile adjudication, see Ross, 856 A.2d at

102, we cannot agree with his additional claim that the absence of a direct

reference to juvenile adjudications in Rule 405(a)(2) renders the juvenile

adjudication inadmissible.     See Appellant’s Reply Brief at 15-17.     Section

6354 of the Juvenile Act permits the use of such dispositions in criminal

proceedings.      Finally, we discern no abuse of discretion in the trial court’s

weighing of the probative value of Appellant’s prior adjudication vis-à-vis the

potential prejudice to Appellant.      Thus, Appellant’s final issue merits no

relief.

          Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/18/2017


                                       - 19 -